DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Status
Applicant’s arguments and amendments dated 7/20/21 have been received and entered in the application.
Claims 1-14 are currently pending. 
Claims 11-14 are withdrawn as directed to non-elected inventions without traverse in the reply filed 2/22/21.
Claims 1, 4, and 9-10 are currently amended 
Claims 1-10 are elected and examined on the merits. 

Claim Interpretation
With respect to claims 1 and 7-8, claim scope is not limited by language that does not limit the claim to a particular structure. That is, intended use of an apparatus is insufficient to distinguish the structure of the apparatus from the prior art. See MPEP §§ 2111.02 and 2111.04. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. For example, “for culturing a cell” does not clearly define a structural limitation of the apparatus. Consequently, this limitation is not considered in analyzing the patentability of the apparatus. For examination purposes, claims 1 and 7-8 are interpreted as comprising a polymer-coated planar mesh substrate which is suitable for culturing cells (i.e., is biocompatible). 
With respect to claim 5, a cell is not a required limitation of the claimed substrate. Therefore, for examination purposes, claim 5 is interpreted as comprising an opening equal to the smallest cell type (For example, Pelagibacter ubique, one of the smallest known bacteria, has an average cell diameter of between about 120 to 200nm; thus an opening of 120nm would read on the claims as presented), with no upper limit on the size of the opening (applicant has not limited what constitutes “larger”). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen, Q. (“Characterization of biocompatible parylene-C coating for BioMEMS applications”, [Master’s thesis, Louisiana State University], LSU Digital Commons (2011), pages 1-58, Retrieved from the Internet <URL: https://digitalcommons.lsu.edu/cgi/viewcontent.cgi?article=2477&context=gradschool_theses>., cited on IDS dated 11/19/20, hereinafter Nguyen). 
2 plasma treated parylene, allows for cell adhesion and proliferation (Section 5.4). Therefore, every limitation of claims 1, and 7-9 are present in Nguyen and the subject matter is anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as applied to claims 1, and 5-9. 
Nguyen does not explicitly disclose that the substrate may be nickel. However, Nguyen discloses that parylene is a known biocompatible polymer suitable for coating both polymeric and non-polymeric (e.g., nickel) substrates (Abstract). Nguyen further discloses that parylene has good affinity for nickel (Section 5). Thus, there is a clear suggestion present in Nguyen that nickel may be used as a substrate upon which parylene may be coated. 
Claims 1, 5-8 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (Simple and novel three dimensional neuronal cell culture using a micro mesh scaffold. Experimental Neurobiology, Vol. 20, No. 2 (30 June 2011) pages 110-115., hereinafter Yoo) in view of Nguyen. 
Yoo discloses methods of culturing cells on a nylon micro mesh coated with cell adhesive polymers (Abstract). Yoo discloses utilizing a nylon micromesh with pore sizes with diameters between 8 and 40 µm, with fibers between 30 to 35 µm (Substrate preparation, Mechanical properties of nylon micro-mesh as a three dimensional cell culture scaffold, Fig. 1). The nylon mesh is then coated with poly-d-lysine to improve cell adhesion and sterilized (Substrate preparation). Hippocampal neurons suspended with agarose are then seeded on the coated mesh substrate and cultured (Substrate preparation, Fig. 2, 4). 
Yoo does not disclose that the nylon is coated with a xylene resin. 
Nguyen discloses methods of coating various substrates with parylene for cell culture applications (Abstract). Nguyen explains that parylene is a known biocompatible polymer suitable for coating both polymeric and non-polymeric (e.g., nickel) substrates (Abstract). In some embodiments, Nguyen discloses coating a polymethyl methacrylate mesh having hexagonal openings with a width of 150 µm with parylene (Section 5.1, Fig. 27). Additionally, the parylene coating, particularly O2 plasma treated parylene, allows for cell adhesion and proliferation (Section 5.4).
. 
Claim(s) 1, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okeyo et al (Cell adhesion minimization by a novel mesh culture method mechanically directs trophoblast differentiation and self-assembly organization of human pluripotent stem cells. Tissue Engineering Part C: Methods, Vol. 21, No. 10 (3 June 2015) pages 1105-1115., cited on IDS dated 3/1/19, hereinafter Okeyo) in view of Nguyen.  
Okeyo discloses methods of culturing pluripotent stem cells on microfabricated mesh sheets (Abstract). Okeyo discloses forming microstructured mesh sheets out of SU-8 having triangular or rhomboid shapes, wherein the short axis have a length of between about 100 to 200 µm (Fabrication of microstructured thin mesh sheets, Fig. 1). The mesh strands have a width of between 3 and 5 µm (Fabrication of microstructured thin mesh sheets, Fig. 1). The mesh sheets are then coated with Matrigel and seeded with pluripotent stem cells (Cell seeding and culture on mesh sheets). 
Okeyo does not disclose that the SU-8 is coated with a xylene resin. 
Nguyen discloses methods of coating various substrates with parylene for cell culture applications (Abstract). Nguyen explains that parylene is a known biocompatible polymer suitable for coating both polymeric and non-polymeric (e.g., nickel) substrates (Abstract). In some embodiments, Nguyen discloses coating a polymethyl methacrylate mesh having hexagonal openings with a width of 150 µm with parylene (Section 5.1, Fig. 27). Additionally, the parylene coating, particularly O2 plasma treated parylene, allows for cell adhesion and proliferation (Section 5.4).

.
Response to Arguments
Applicant's arguments dated 7/20/21 have been fully considered but are moot in part and not persuasive in part due to the new grounds of rejection necessitated by applicant’s amendments. To the extent applicant’s arguments are pertinent to the new grounds of rejection they are responded to below. 
Claim(s) 1, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen. Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen. Claims 1, 5-8 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Nguyen. Claim(s) 1, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okeyo in view of Nguyen.
Applicant argues that the parylene, mesh substrate of Nguyen is not used for cell culture purposes; that only the flat form is used for cell culture applications (Response p7-8). Applicant further argues that the parylene coating is used for the purpose of BioMEMS applications rather than culture substrates as in each of Yoo and Okeyo (Response p7-8). 
As noted in the claim interpretation section supra, the limitation “for culturing a cell” is interpreted as an intended use limitation. As per MPEP §§ 2111.02 and 2111.04, claim scope is not limited by language that does not limit the claim to a particular structure. That is, intended use of an apparatus is insufficient to distinguish the structure of the apparatus from the prior art. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. The limitations “for culturing a cell”, “wherein the cell is a stem cell”, and “wherein the stem cell is a pluripotent stem cell” do not clearly define a structural limitation of the claimed apparatus. So long as the structural limitations are disclosed by the prior art, the present claims are anticipated. Nguyen discloses a biocompatible, parylene coated, mesh substrate with openings having a width of 150 µm. Therefore, Nguyen is deemed to obviate the claims as presented. 
Similarly, with respect to the rejections under 35 U.S.C. 103, it is immaterial for what the substrates are intended to be used. So long as there is a motivation to combine and the combinations read upon the claimed structure, they are deemed to obviate the claims as presented.  
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632